PER CURIAM:
Habeas corpus relief was sought by En-gin Yesil in the United States District Court for the Southern District of New York (Chin, J.) and by Guillermo Mojica in the United States District Court for the Eastern District of New York (Weinstein, /.). The writ was granted in each case, see Mojica v. Reno, 970 F.Supp. 130 (E.D.N.Y.1997); Yesil v. Reno, 958 F.Supp. 828 (S.D.N.Y.1997), and the government appealed. The cases were consolidated with Henderson v. INS, No. 97-4050, and Navas v. Reno, Nos. 97-2600, 97-4070, and were argued. See Henderson v. INS, 157 F.3d 106 (2d Cir.1998), cert. denied, — U.S. —, 119 S.Ct. 1141, 143 L.Ed.2d 209 (1999). In both Yesil and Mojica, the government challenged the existence of personal jurisdiction over respondent John B.Z. Caplinger, District Director of the INS’ holding facility in Oakdale, Louisiana.
At the same time that it decided Henderson and Navas, this court certified to the New York Court of Appeals the question of whether personal jurisdiction existed over District Director Caplinger in New York under the New York long-arm statute. See Yesil v. Reno, Nos. 97-2629; Mojica v. Reno, 97-2599, 1998 WL 667661, at *1 (2nd Cir. Sept.18, 1998). The New York Court of Appeals declined certification, stating inter alia that since the issue arose only in a federal context, it deemed granting certification to be inappropriate. See Yesil v. Reno, 92 N.Y.2d 455, 705 N.E.2d 655, 682 N.Y.S.2d 663 (1998) (per curiam).
While the two cases were pending, the Supreme Court denied a petition for cer-tiorari by the government in the companion case of Navas v. Reno, Nos. 97-2600, 97-4070. See Navas v. Reno, — U.S. —, 119 S.Ct. 1141, 143 L.Ed.2d 209 (1999). To resolve the questions that remained in Yesil and Mojica given the declination of certification by the New York Court of Appeals, as well as issues that arose as a result of the Supreme Court’s denial of certiorari, we requested additional briefing from the parties. Prior to submitting additional briefs, however, the par*289ties reached a settlement. They now ask us to grant the government’s motions to withdraw the appeals with prejudice, subject to the stipulated agreements.
That motion is hereby granted.